Case 1:19-cv-01313-RLY-TAB Document 1 Filed 04/01/19 Page 1 of 5 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION
__________________________________________
IN RE: COOK MEDICAL, INC, IVC FILTERS
MARKETING, SALES PRACTICES AND                Case No. 1:14-ml-2570-RLY-TAB
PRODUCTS LIABILITY LITIGATION                                   MDL No. 2570
__________________________________________


This Document Relates to Plaintiff(s)
ANGELA M. GRIFFIN

Civil Case # 1:19-cv-01313



                                 SHORT FORM COMPLAINT


       COMES NOW the Plaintiff(s) named below, and for Complaint against the Defendants

named below, incorporate The Master Complaint in MDL No. 2570 by reference (Document

213). Plaintiff(s) further show the court as follows:

       1. Plaintiff/Deceased Party:

            Angela M. Griffin

       2. Spousal Plaintiff/Deceased Party’s spouse or other party making loss of consortium

            claim:

            N/A

       3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):

            N/A

       4.   Plaintiff’s/Deceased Party’s state of residence at the time of implant:

            LA




                                                 1
Case 1:19-cv-01313-RLY-TAB Document 1 Filed 04/01/19 Page 2 of 5 PageID #: 2



     5. Plaintiff’s/Deceased Party’s state of residence at the time of injury:

        OK

     6. Plaintiff’s/Deceased Party’s current state of residence:

        LA

     7. District Court and Division in which venue would be proper absent direct filing:

        USDC for the Western District of Oklahoma

     8. Defendants (Check Defendants against whom Complaint is made):

             ☒      Cook Incorporated

             ☒      Cook Medical LLC

             ☒      William Cook Europe ApS

     9. Basis of Jurisdiction:

             ☒      Diversity of Citizenship

             ☐      Other: ________________________________________________

        a. Paragraphs in Master Complaint upon which venue and jurisdiction lie:

        6-21

        b. Other allegations of jurisdiction and venue:

        N/A




     10. Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a claim

        (Check applicable Inferior Vena Cava Filters):

             ☒      Günther Tulip® Vena Cava Filter

             ☐      Cook Celect® Vena Cava Filter
                                          2
Case 1:19-cv-01313-RLY-TAB Document 1 Filed 04/01/19 Page 3 of 5 PageID #: 3



            ☐       Gunther Tulip Mreye

            ☐       Cook Celect Platinum

            ☐       Other:
            ___________________________________________________________
     11. Date of Implantation as to each product:

        5/29/2008



     12. Hospital(s) where Plaintiff was implanted (including City and State):

        West Jefferson Medical Center, Marrero, LA



     13. Implanting Physician(s):

        Rodney Florek, MD



     14. Counts in the Master Complaint brought by Plaintiff(s):

            ☒       Count I:        Strict Products Liability – Failure to Warn

            ☒       Count II:       Strict Products Liability – Design Defect

            ☒       Count III:      Negligence

            ☒       Count IV:       Negligence Per Se

            ☒       Count V:        Breach of Express Warranty

            ☒       Count VI:       Breach of Implied Warranty

            ☒       Count VII:      Violations of Applicable   OK         (insert   State)   Law

                    Prohibiting Consumer Fraud and Unfair and Deceptive Trade Practices

            ☐       Count VIII:     Loss of Consortium
                                              3
Case 1:19-cv-01313-RLY-TAB Document 1 Filed 04/01/19 Page 4 of 5 PageID #: 4



            ☐       Count IX:         Wrongful Death

            ☐       Count X:          Survival

            ☒       Count XI:         Punitive Damages

            ☐       Other:            ___________________ (please state the facts supporting

                    this Count in the space, immediately below)

            __________________________________________________________________

            __________________________________________________________________

            __________________________________________________________________

     15. Attorney for Plaintiff(s):

        David P. Matthews


     16. Address and bar information for Attorney for Plaintiff(s):

        2905 Sackett St., Houston, Texas 77098

        David P. Matthews, Texas Bar No. 13206200



                                      Respectfully submitted,

                                      Matthews & Associates


                                      s/ David P. Matthews
                                      David P. Matthews, Bar No. 13206200
                                      2905 Sackett Street
                                      Houston, TX 77098
                                      Telephone: (713) 522-5250
                                      Facsimile: (713) 535-7184
                                      matthewsivc@thematthewslawfirm.com
                                      lsantiago@thematthewslawfirm.com

                                      Lead Counsel for Plaintiff

                                                 4
Case 1:19-cv-01313-RLY-TAB Document 1 Filed 04/01/19 Page 5 of 5 PageID #: 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2019, a copy of the foregoing was served electronically
and notice of the service of this document will be sent to all parties by operation of the Court’s
electronic filing system to CM/ECF participants registered to receive service in this matter.
Parties may access this filing through the Court’s system. A copy of the foregoing was also
served via U.S. Mail to the following non-CM/ECF participants:


David Carl Anderson                Jay Harris                         Marian S. Rosen
Anderson Law                       Harris, Reny & Torzewski           ROSEN & SPEARS
711 Van Ness Avenue                3rd Floor                          5075 Westheimer, Suite 760
Suite 220                          Two Maritime Plaza                 Houston, TX 77056
San Francisco, CA 94102            Toledo, OH 43604
                                                                      Joseph G. Sauder
Justin Kyle Brackett               Curtis Hoke                        CHIMICLES & TIKELLIS LLP
Tim Moore, Attorney at Law,        The Miller Firm LLC                361 West Lancaster Avenue
P.A.                               The Sherman Building               Haverford, PA 19041
305 East King St.                  108 Railroad Avenue
Kings Mountain, NC 28086           Orange, VA 22960                   W. Bryan Smith
                                                                      Morgan & Morgan, LLC
David J Britton                    Wilnar Jeanne Julmiste             2600 One Commerce Square
LAW OFFICE OF DAVID J              ANDERSON GLENN LLP                 Memphis, TN 38103
BRITTON                            2201 NW CORPORATE BLVD
2209 N 30TH ST                     STE 100                            Anthony James Urban
STE 4                              BOCA RATON, FL 33431               LAW OFFICES OF
TACOMA, WA 98403                                                      ANTHONY URBAN, P.C.
                                   Cliff W. Marcek                    474 N. Centre Street, 3rd Floor
George Jerre Duzane                Cliff W. Marcek, P.C.              Pottsville, PA 17901
1675 Liberty Lane                  700 S. Third St.
Gallatin, TN 37066                 Las Vegas, NV 89101                Brian J. Urban
                                                                      LAW OFFICES OF
Richard A. Freese                  Joseph A. Napiltonia               ANTHONY URBAN, P.C.
Freese & Goss                      Law Office of Joe Napiltonia       474 N. Centre Street, 3rd Floor
1901 6th Ave N, Ste 3120           213 3rd Avenue North               Pottsville, PA 17901
Birmingham, AL 35203               Franklin, TN 37064
                                                                      Peter C Wetherall
                                                                      Wetherall Group, Ltd.
                                                                      9345 W. Sunset Road
                                                                      Suite 100
                                                                      Las Vegas, NV 89148



                                                      s/ David P. Matthews




                                                  5
